MEMORANDUM **
Gabriel Minasyan, his wife Hasmik Minasyan and his two sons, Sahak and Hakob Minasyan, petition pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying their untimely motion to reconsider the BIA’s order dismissing their appeal from an immigration judge’s order denying asylum and to reopen proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the petitioners’ contention that the BIA should have exercised its sua sponte authority to reopen the proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Further, Minaysyan’s due process argument fails because the record shows that the BIA mailed the briefing schedule to Minaysyan’s most recent address of record. See Singh v. Ashcroft, 362 F.3d 1164, 1167-68 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIED in part

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.